Case 2:20-cv-00677-WSS Document 64-2 Filed 08/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al., : No. 2:20-cv-677-WSS
Plaintiffs :

Vs.
THOMAS W. WOLF, et al.,

Defendants

RD COURT

AND NOW, this___ day of August, 2020, the within Motion having been presented to
the Court, the prayer of the Motion is granted, and this Court takes Judicial Notice of the
“Confidential Settlement Agreement” dated June 19, 2020, between the Commonwealth of
Pennsylvania, Department of Health and Carlisle Productions, Inc., d/b/a Carlisle Events, and said

Agreement is hereby made part of the record in the Expedited Hearing granted in this case.

BY THE COURT,

 

WILLIAM 8. STICKMAN IV
UNITED STATES DISTRICT JUDGE
